Citation Nr: 1530213	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for prostatitis.

2. Entitlement to service connection for psychiatric disability including post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for respiratory disability manifested by shortness of breath.

4. Entitlement to an increased disability rating for acne and acne scarring, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from October 1966 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 decision by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for prostatitis. The RO also denied service connection for psychiatric disability including PTSD and for respiratory disability manifested by shortness of breath. Finally, the RO continued an existing 10 percent disability rating for acne and acne scarring.

In April 2015, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issue of service connection for psychiatric disability including PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a December 1986 rating decision denying service connection for prostatitis. No new and material evidence was received within a year after that rating decision. 

2. Evidence regarding service connection for prostatitis received since the December 1986 rating decision does not show that post-service prostatitis is related to prostatitis during service, and does not raise a reasonable possibility of substantiating the claim.

3. The Veteran did not report shortness of breath or other pulmonary difficulty during service, or for many years after service.

4. From 2009 forward, the Veteran's acne has not affected 20 percent or more of his entire body or exposed areas, and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs.

5. The Veteran has acne scarring on his back. The scars are nonlinear and stable. The scars are not painful and are not associated with underlying tissue damage.


CONCLUSIONS OF LAW

1. The December 1986 rating decision denying service connection for prostatitis is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the December 1986 rating decision is not new and material to a claim for service connection for prostatitis; the December 1986 rating decision is not reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156.

3. No respiratory disability manifested by shortness of breath was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. From 2009, the criteria for a disability rating higher than 10 percent for acne and acne scarring have not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7804, 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in March 2009, June 2010, and March 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA advised the Veteran what type of evidence is needed to reopen previously denied claims. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the appellant's hearing constitutes harmless error.

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the April 2015 Board hearing. The examination reports and treatment records provide relevant information that is sufficient to address the issue of the rating for acne and acne scarring.

The Veteran has not had a VA examination that addressed his claim for service connection for shortness of breath. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The evidence regarding a current disability is the Veteran's report that he has been experiencing shortness of breath since about 2013. The record does not indicate, however, that any current respiratory disorder may be associated with his service. He attributes recent shortness of breath to exposure during service to fumes and substances such as dirt, dust, and tar. His service treatment records do not reflect any respiratory complaints during service, when the exposures occurred. In addition, post-service medical treatment records reflect that he did not regularly experience shortness of breath for many years after that service. In the absence of evidence of shortness of breath during service or reasonably soon after service, the record does not meet even the low threshold for indicating that the recent shortness of breath may be associated with service. Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding the claim for service connection for respiratory disability manifested by shortness of breath.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Prostatitis

The Veteran essentially contends that he has prostatitis that began during service. In a May 1969 rating decision, the RO denied service connection for prostatitis. The RO continued that denial in an August 1969 rating decision. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the August 1969 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the prostatitis claim was received within the appeal period. No additional service department records were received after that rating decision. 

In September 1986, the Veteran again sought service connection for prostatitis. In a December 1986 rating decision, the RO denied service connection for prostatitis. During the year following the December 1986 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the prostatitis claim was received within the appeal period. No additional service department records were received after that rating decision. 

In May 2010, the Veteran again sought service connection for prostatitis. In the February 2011 rating decision, the RO denied reopening of the previously denied claim. The Veteran appealed the February 2011 rating decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The most recent final disallowance on any basis of the Veteran's claim for service connection for prostatitis is the December 1986 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The evidence that was in the claims file in December 1986 includes records of medical treatment and examinations during and after service. During service, the Veteran sought treatment for genitourinary issues on numerous occasions in 1967 and 1968. In March 1967, he reported pain and swelling in both testicles. A treating clinician found prostate tenderness. Prostatitis was found and treated with prostate massage. In November 1967, he reported urethral discharge and burning with urination. In May 1968 through August 1968, he reported recurrent genitourinary pain. In a May 1969, at separation from service, the Veteran did not report any genitourinary problems in a medical history. An examining clinician checked normal for the condition of the Veteran's genitourinary system.

In May 1969, the Veteran submitted a claim for service connection for disorders including a prostate infection. In a June 1969 rating decision, the RO denied service connection for prostatitis. The RO noted that there was no evidence of prostatitis or residuals of gonorrhea on examination of the Veteran at separation from service.

On VA medical examination in July 1969, it was noted that the Veteran was treated for left testicle pain, prostatitis, and gonorrhea in service in 1967. The Veteran indicated that since then he had experienced occasional left testicle pain, less severe than the original pain in 1967. He indicated that he had not had any treatment for genitourinary issues over the year preceding the July 1969 examination. The examining physician found that the prostate was not enlarged or tender, and did not have any secretion on examination. The examiner's diagnosis was prostatitis by history only.

Records of private primary care reflect that in July 1986 the Veteran expressed concern about possible prostate infection. The treating  physician found that his prostate was tender and boggy. The physician diagnosed prostatitis and prescribed an antibiotic. Later that month, the Veteran was seen for left testicle pain, and the physician diagnosed epididymitis. In an August 1986 urology consultation, the urologist found that the Veteran's prostate was boggy and very tender. The physician found chronic prostatitis with epididymitis, and characterized the disorder as annoying but non-serious.

In September 1986, the Veteran again sought service connection for prostatitis. He indicated that he was treated for it for seven months during service, and that presently he had severe pain with it. In private primary care in October 1986, the physician found that the Veteran had persistent epididymitis. His prostate was normal size and slightly tender. In October 1986, the treating urologist indicated that symptoms of the Veteran's chronic prostatitis and epididymitis were aggravated by anxiety. In the December 1986 decision denying service connection for prostatitis, the RO concluded that the prostate trouble treated in 1986 was not related to genitourinary problems that the Veteran had during service.

The evidence added to the claims file since December 1986 includes more recent medical records and statements from the Veteran. In VA treatment in January 2003, the Veteran reported a several week history of intermittent groin discomfort. He also related increasing urinary hesitancy and dribbling. The treating physician noted mild epididymal tenderness bilaterally. The prostate was moderately enlarged, without focal mass or nodule, and with nonlocalized tenderness. The physician's assessments were probable early prostatitis with resultant symptomatology, and probable associated benign prostatic hypertrophy. The physician prescribed an antibiotic. On follow-up in February 2003, the Veteran reported that groin pain and difficulty with urination had resolved. He indicated that urinary hesitancy had continued but improved.

In VA treatment in December 2006, the Veteran reported that a lump in his groin that was present in the summer had gone away. 

In VA treatment in November 2011, the Veteran reported nocturia once a night. He declined genitourinary examination. In December 2012, his prostate was normal on examination, and his prostate-specific antigen (PSA) level was normal.

In the April 2015 Board hearing, the Veteran reported that during service he had prostate problems and severe left testicle pain. He emphasized how painful and persistent those problems were during service. He stated that presently his left testicle was very sensitive to contact, such as with a bicycle frame or spraying water in the shower. He reported that he was not in treatment for the left testicle sensitivity. He indicated that annual prostate examinations generally had normal findings, though possibly showed slight inflammation. He related that he had frequent urination after awakening in the morning. When asked whether he had a current prostate disability, he stated that he did not.

The evidence regarding service connection for prostatitis that was of record in December 1986 reflected that the Veteran had prostatitis that was active during service, but resolved by the time of separation from service. By the preponderance of that evidence, prostatitis that occurred after service was not related to the prostatitis that was present during service. The evidence added to the record after December 1986 indicates that, on another occasion after service, in 2003, prostatitis occurred and subsequently resolved. The new evidence does help to show that any of the post-service occurrences of prostatitis is related to the prostatitis during service. In addition, the new evidence does not help to prove (in fact it helps to disprove) the existence of a current prostatitis disability. As the new evidence does not help to prove the nexus element of the service connection claim, which was the basis of the December 1986 denial, the new evidence does not raise a reasonable possibility of substantiating the claim. The new evidence therefore is not material to the claim. As evidence that is both new and material has not been received, the Board denies reopening of the previously denied claim for service connection of prostatitis.

Respiratory Disability Manifested by Shortness of Breath

The Veteran essentially contends that he has respiratory disability manifested by shortness of breath, and that this disability is attributable to exposure during service to dust and other substances.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In a medical history completed in August 1966 for entrance into service, the Veteran reported a history of hay fever. The examiner noted no respiratory abnormalities on the August 1966 examination for entrance into service. The Veteran's service personnel records show that he had duties in producing asphalt and operating machinery and vehicles. Records of treatment during service do not show any complaints or findings of respiratory problems. The examiner noted no respiratory abnormalities on the May 1969 examination for separation from service.

In records of VA treatment of the Veteran, a list of his problems includes allergic rhinitis. VA clinicians have prescribed medication for nasal congestion and allergies. On examination in July 2001, he had no respiratory complaints. His lungs were clear to auscultation and percussion, even with forced expiration. In treatment in January 2002 and July 2002, he denied shortness of breath. In August 2002, he was seen for sinus congestion. Treatment included decongestants taken orally and by inhaler. In treatment in February 2003, his lungs were clear. He was treated in March 2003 for sinusitis. In February 2004, he reported that he was not experiencing any shortness of breath. In December 2005, he was treated for viral gastroenteritis with a mild pulmonary component. In December 2007, he had sinus congestion and no shortness of breath. In September 2008, he reported allergies affecting his nose and sinuses. He did not report any shortness of breath. His lungs were clear. In December 2008, a clinician prescribed wearing a cardiac monitor as part of an investigation of reported dizzy spells. In May 2009, the Veteran reported a two week history of nasal congestion, cough, and fatigue. A clinician diagnosed upper respiratory infection and bronchitis. In September 2009, the Veteran stated that his allergies were under control. 

In May 2010, the Veteran sought service connection for shortness of breath that he attributed to after-effects of severe exposure during service to dirt, tar, chemicals, and rock dust. He stated that the exposure occurred at the asphalt paving plant in Vietnam that he helped to operate.

In VA treatment in October 2010, the Veteran reported no shortness of breath or chest pain. In February 2011, he stated that occasionally he had shortness of breath at night. In April 2011, he reported severe seasonal allergies, with watery eyes, sneezing, and congestion. He reported acute onset of right ear pain, headache, neck pain, right eye pain, and right-sided facial numbness. A physician diagnosed Bell's palsy. In May 2011 and November 2011, the Veteran's lungs were clear to auscultation without wheezes, rales, or rhonchi. On VA annual examination in December 2012, he reported no shortness of breath.

In the April 2015 Board hearing, the Veteran reported that during service he worked in a hot mix asphalt production plant. He stated that he breathed and ingested fumes, dust, and dirt from tar, aggregate, and pigment that were mixed to make the asphalt. He reported that he began to experience shortness of breath about two years before the 2015 hearing. He explained that sometimes he awakened at night with shortness of breath, and sometimes he experienced diminished lung endurance and shortness of breath while walking or bicycling. He stated that he was not on medication to address the shortness of breath. He indicated that he did know whether he had been diagnosed with any respiratory disorder related to the shortness of breath. He recalled that VA clinicians used a monitor worn on his chest to evaluate his respiratory condition. He stated that in fall 2014 he was diagnosed with pneumonia. He reported that treatment included medication taken through an inhaler. He indicated that he continued to experience shortness of breath.  

The Veteran reports episodes of shortness of breath since 2013 of. He does not report, and his service medical records do not show, that he experienced shortness of breath or other respiratory problems during service. He contends that fumes and substances to which he was exposed in service led to shortness of breath that arose several decades later. He does not have medical training. His opinion is not competent evidence of a connection between those events. No competent evidence of such a connection has been submitted. Considering the absence of shortness of breath or other lung function problems during service and for many years after service, the preponderance of the evidence is against service connection for any respiratory disorder manifested by shortness of breath.

Acne and Acne Scarring

The Veteran essentially contends that his service-connected acne and acne scarring have effects and characteristics that warrant a disability rating higher than the existing 10 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a June 1969 rating decision, the RO granted service connection for the Veteran's acne, and assigned a 10 percent disability rating. In June 2010, the Veteran sought an increased rating for his acne. In the February 2011 rating decision, the RO revised the description of the service-connected disorder to include acne and permanent scarring of the back. The RO continued the 10 percent rating.

The RO evaluated the Veteran's acne under 38 C.F.R. § 4.118, Diagnostic Code 7806, as analogous to dermatitis or eczema. That code provides the following criteria and ratings:


More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period  ............... 60 percent

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period  ......................................................... 30 percent

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period  ... 10 percent

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period  ..................... 0 percent

Or rate as disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The claims file contains records of private and VA medical treatment of the Veteran from the mid 1980s forward. In December 2002, a VA physician removed from the Veteran's back a skin lesion assessed as seborrheic dermatosis. In August 2004, a VA physician removed several skin tags, or acrochordons, from his neck, underarms, and groin. In November 2004, a VA physician observed a small actinic keratosis over his right temple. In January 2008, a VA physician applied liquid nitrogen to two actinic keratoses, one on the nose and one on the scalp. VA physicians froze additional lesions, seborrheic keratoses and benign lentigos, from the Veteran's face in December 2009 and January 2010.

On VA examination in July 2010, the Veteran reported that during service in Vietnam, and for a number of years thereafter, he had a severe case of chloracne, with painful eruptions on his neck and back. He stated that in recent years the disease had been less active, but that he continued to have single inflammatory lesions erupt about every two months. He indicated that treatment was limited to warm compresses as needed. He noted that there was scarring from acne on his back. He related that he had no current disease activity.

The examiner observed that the skin of the Veteran's head, face, and neck was clear, without any active lesions. Those areas were free of scarring. The examiner stated that 0 of the percent of the entire body and 0 percent of the exposed areas of the body were affected by active acne at the time of the examination. On the Veteran's upper back, there was a pattern of pitting, depigmented scarring from the area above the scapulae to the base of the neck. From the mid thoracic level, including the scapulae, there was a pattern of pock scars which were slightly depressed to palpation. All of the scarring was nontender, noninflamed, and without induration.

In VA treatment in February 2011, the Veteran reported that his chloracne flared up when he had significant sun exposure. He stated that he did not have any lesions at that time. In February 2012, he reported a lesion on the skin at his hip. The physician found that the lesion consistent with a pimple or a cyst, and was healing. The physician also observed a nontender hemangioma on his chest. A physician excised the chest lesion in April 2012.

In the April 2015 Board hearing, the Veteran stated that during service he had acne on his face, neck, and upper back. He reported that presently he developed occasional lesions or boils, sometimes under an ear or on the neck. He stated that the lesions that develop become extremely sore. He described scarring on his back as affecting his shoulder and shoulder blade areas. He stated that the scars were not painful. He stated that the lumps or boils, when they developed, were extremely painful. He indicated that in the past, including in 1976, treatment included immunosuppressant drugs, corticosteroids, injections, and topical medications. He related that presently he did not have outbreaks that seemed likely to need those types of medications.

The July 2010 examination showed the manifestations and residuals of the Veteran's acne. The findings and observations regarding skin in medical treatment records are consistent with the 2010 examination report. The 2010 examination documented an absence of active acne; and in the examination and treatment records there is no evidence of active acne affecting 20 percent or more of the Veteran's entire body or exposed areas. His acne has not required systemic therapy such as corticosteroids or other immunosuppressive drugs during any period relevant to his 2010 claim for an increased rating. During the relevant period he has not had active acne manifestations that met the Diagnostic Code 7806 criteria for a rating higher than 30 percent.

Under Diagnostic Code 7804, compensable ratings may be assigned for unstable or painful scars. The 2010 examination showed that the Veteran has acne scars on his back, and that those scars are superficial, nonlinear, stable, and not painful. Treatment record findings have been consistent with the examination findings. The rating schedule provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1). Under Diagnostic Code 7802, a 10 percent rating is to be assigned for scars that are not on the head, face, or neck, and that are superficial and nonlinear, if those scars have an area or areas of 144 square inches (929 square centimeters) or greater. The rating schedule does not provide for a rating higher than 10 percent for such scars. Therefore, there is no basis for a rating higher than 10 percent under Diagnostic Code 7802 for the acne scars on the Veteran's back.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's acne and acne scarring have not required frequent hospitalizations, and have not markedly interfered with his capacity for employment. The acne and acne scarring thus do not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. It is not necessary to refer the rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not suggest, that his acne and acne scarring make him unemployable. The record in this case thus does not indirectly raise the issue of unemployability.


ORDER

The claim to reopen service connection for prostatitis is denied.

Entitlement to service connection for respiratory disability manifested by shortness of breath is denied.

Entitlement to a disability rating higher than 10 percent for acne and acne scarring is denied.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the claim for service connection for psychiatric disability including PTSD. The Veteran essentially contends he has PTSD or other psychiatric disability that began or worsened during service, or that developed as a result of events during service. On a VA PTSD examination in July 2011, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD. The examiner concluded that the Veteran had a current psychiatric disorder, described as adjustment disorder with anxiety and depressed mood. The examiner expressed the opinion that it is less likely than not that the current disorder was caused by PTSD associated with military service. The examiner's opinion did not directly or clearly address the question of whether the current disorder was incurred or aggravated in service, that is, the question of direct service connection for a current disorder other than PTSD. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that VA should have construed an appellant's claim for service connection for PTSD more broadly, as a claim for service connection for any mental disability. As the examiner's opinion did not address the likelihood that a psychiatric disorder other than PTSD began during service, the Board is remanding the issue for review and additional opinion addressing that question.

Accordingly, this matter is REMANDED for the following action:

1. Provide the Veteran's claims file to the VA psychologist who examined the Veteran in July 2011. If that psychologist is not available, provide the file to another VA psychologist or psychiatrist. Ask the reviewing clinician to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that any current psychiatric disorder began during service or worsened during service or is otherwise etiologically related to his active military service. Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


